Opinion issued November 18, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00911-CV
———————————
IN RE KRISTIN WILKINSON, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, Kristin Wilkinson, challenges the trial court’s March 2011 order
denying her request to appoint a substitute receiver, its May 2011 orders
releasing and approving distribution of receivership assets, and its July 2011
order denying her motion for distribution of receivership assets.[1]  
          We deny the petition for writ of mandamus.  
 
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Bland and Huddle.
 




[1]
          The underlying cases are Saskia Madison, as next friend of Megan
Madison, a Minor v. Warren Reid Williamson and “Jane Smith”, no 2002-55218,
and USAA Federal Savings Bank, et al. v.
The O’Quinn Law Firm, No. 2002-55218A, both pending in the 215th District
Court of Harris County, Texas, the Honorable Steven Kirkland presiding.